PER CURIAM.
The trial court ruled that the provisions of section 790.01(2), Florida Statutes (1980) were unconstitutionally vague and uncertain:
It’ll be the finding of this Court that carrying a concealed firearm on or about his person, that the on his person is relatively clear but that the about leaves a great deal to be defined and it’s not defined and, therefore, is vague and constitutionally unacceptable.
We reverse and remand for further proceedings on the authority of Ensor v. State, 403 So.2d 349 (Fla.1981).
ANSTEAD, C.J., HURLEY, J., and WES-SEL, JOHN D., Associate Judge, concur.